Citation Nr: 1411827	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hallux valgus deformity of the right great toe.

2.  Whether new and material evidence has been received to reopen service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Heath Hixson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1979 until February 1982.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims to reopen previously denied claims of service connection for paranoid schizophrenia and hallux valgus.  The Veteran appealed the denials and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

In November 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in in Washington, D.C.  Regrettably, the audio recording of that hearing was inaudible and a transcript of the hearing could not be produced.  Under 38 C.F.R. § 20.714, a written transcript of a hearing before the Board is to be produced on a showing of good cause by the appellant; the presiding Member of the Board will determine whether good cause has been shown.  38 C.F.R. § 20.714 (2013).

Here, in January 2014, the Veteran was informed that a transcript of his hearing before the undersigned could not be prepared due to the poor quality of the audio recording.  Accordingly, he was offered an additional opportunity to testify before the Board.  The Veteran requested a hearing at his local RO, and the Board finds that such a request constitutes "good cause" for a transcript to be produced, and thus for a new hearing to be scheduled, conducted, recorded, and subsequently transcribed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Member of the Board at the RO in Roanoke, Virginia, or another RO if requested by the Veteran.

2.  Following completion of the hearing and creation of a transcript of such hearing, the transcript is to be made a part of the claims file prior to returning the file to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


